Citation Nr: 1734487	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	James G. Falsoune, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a May 2008 decision, the Board denied service connection for back, right hip and left hip disorders and hemorrhoids.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted the parties' Joint Motion for Remand and vacated and remanded the matters to the Board.  The Board subsequently remanded the matters (in August 2009, April 2011, and August 2011) for additional development.  During the course of remand, service connection for hemorrhoids was granted.  In a May 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for back, right hip and left hip disorders.  The Veteran appealed this decision again to the Court.  In May 2014, the Court granted the parties' Joint Motion for Remand and vacated and remanded the matters to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In November 2014, the Board remanded the matters for, amongst other things, a medical opinion which addressed direct service connection for the Veteran's back disability and direct and secondary service connection for the Veteran's hip disabilities.  Specifically, the Board requested the examiner to opine whether it was at least as likely as not that the Veteran's degenerative joint disease (DJD) of the lumbosacral spine and right and left hips were related to service or if the DJD of the hips was secondarily related to the DJD of the spine.  In June 2016, the Veteran was afforded VA examinations for his disabilities.  The examiner opined that the degenerative disc disease and degenerative arthritis conditions of the spine were less likely than not related to service.  The examiner reasoned that there was no evidence of the presence of traumatic arthritis or acute bony abnormalities linking any causal association to the development of arthritis, in particular, the degenerative form.  The examiner likewise opined against any nexus between the Veteran's hip disabilities and service.  

In an April 2017 correspondence, the Veteran's representative requested a remand for an addendum medical opinion.  Specifically, his representative requested the examiner address the etiologies of the Veteran's "diagnosed chronic strain and spasm," in addition to the DJD.  "In fact, the Veteran was treated for both lumbosacral strain and spasm during service and the VA examiner himself noted 'this veteran suffers from continued low back disability as a result of chronic strain and spasm.'"  The representative suggests that the examiner's response inadvertently narrowed the scope of the Veteran's claims.  

The Board finds that a remand is warranted to obtain an addendum opinion to the June 2016 medical opinion.  Specifically, the Board requests that the examiner address whether or not the Veteran's non arthritic back disabilities, such as lumbosacral strain, spinal stenosis or sprain, are directly related to service and if so whether the Veteran's hip disabilities are secondarily related to the non arthritis back disabilities.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from September 2016 (found in legacy Virtual VA) and associate them with the electronic claims folder.  

2.  Then, obtain an addendum opinion from the June 2016 examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Back 

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's non arthritic back disabilities (including lumbosacral strain, invertebral disc syndrome, spinal stenosis and/ or spasm of lumbosacral spine) are related to service.

The examiner's attention is directed to the Veteran's August, September and October 1975 service treatment records which show back pain complaints.  The examiner's attention is further directed to back pain complaints in 1980, prior to his 1983 motor vehicle accident.  See April 1980 claim for service connection for back problems.

Hips 

(a)  If you find that any of the Veteran's non arthritic back disabilities are related to service, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DJD of the right and left hips is caused by his non arthritic disability of the lumbosacral spine.  Please provide a complete explanation for the opinion.

(c)  If you find that any of the Veteran's non arthritic back disabilities are related to service, opine whether it is at least as likely as not that the Veteran's DJD of the right and left hips is aggravated (i.e. increased in severity) beyond the natural progress by his non arthritic disability of the lumbosacral spine.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's DJD of the right and left hips found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the non arthritic disability of the lumbosacral spine.  

The examination report should also include discussion of the Veteran's documented in-service and post-service medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The June 2016 VA examination report only addressed the Veteran's DJD and not his non arthritic diagnosed back disabilities of the lumbosacral spine.  The matters are being returned for an opinion which specifically addresses the Veteran's non arthritic disabilities. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




